Exhibit ChoicePay, Inc. Unaudited Financial Statements September 30, 2008 ChoicePay, Inc. Balance Sheet (Unaudited) September 30, 2008 ASSETS: Current assets: Cash $ 981,593 Escrow accounts 2,931,003 Accounts receivable 174,547 Prepaid expenses and other current assets 231,753 Total current assets 4,318,896 Property and equipment, at cost: Furniture, fixtures and equipment 5,746,176 Accumulated depreciation (3,310,550 ) 2,435,626 Total assets $ 6,754,522 LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT): Current liabilities: Current portion of long-term debt $ 770,800 Accounts payableescrow accounts 2,931,003 Accounts payable 23,268 Accrued liabilities 1,659,195 Total current liabilities 5,384,266 Long-term debt 3,444,753 Total liabilities 8,829,019 Commitments and contingencies (Note 9) Shareholders’ equity (deficit): Preferred stock (Series A), 12% cumulative, $.0007 par value; authorized 70,000 shares; issued and outstanding 58,130 shares 40 Preferred stock (Series B), 16% cumulative, $.0007 par value; authorized 40,000 shares; issued and outstanding 10,000 shares 7 Common stock, $.0007 par value; authorized 75,000,000 shares; issued and outstanding 1,800,239 shares 1,260 Additional paid-in capital 10,411,404 Treasury stock, at cost, 4,000 common shares (100,000 ) Retained deficit (12,387,208 ) Total shareholders’ equity (deficit) (2,074,497 ) Total liabilities and shareholders’ equity (deficit) $ 6,754,522 See Notes to Unaudited Financial Statements ChoicePay, Inc. Statements of Operations (Unaudited) Nine months ended September 30, 2008 September 30, 2007 Revenues $ 7,518,880 $ 6,938,410 Costs and expenses: Direct costs 4,746,606 3,940,596 General and administrative 4,555,441 4,526,060 Depreciation 878,697 708,077 Loss/(gain) on sale of property and equipment (944 ) 13,386 Total costs and expenses 10,179,800 9,188,119 Loss from operations before other income/(expense) (2,660,920 ) (2,249,709 ) Other income/(expense): Interest income 35,876 87,129 Interest expense (251,545 ) (282,570 ) Total other expense (215,669 ) (195,441 ) Net loss $ (2,876,589 ) $ (2,445,150 ) See Notes to Unaudited Financial Statements ChoicePay, Inc. Statement of Shareholders’ Equity (Deficit) Nine months ended September 30, 2008 Common Stock Preferred Stock Additional Paid-in Retained Treasury Total Shareholders' Equity Shares Amount Shares Amount capital Deficit Stock (Deficit) Balance at December 31, 2007 1,800,239 $ 1,260 57,430 $ 40 $ 9,826,257 $ (9,510,619 ) $ (100,000 ) $ 216,938 Net loss — (2,876,589 ) — (2,876,589 ) Stock issued — — 10,000 7 999,993 — — 1,000,000 Stock issued compensation — — 700 — 70,000 — — 70,000 Stock options issued — 116,669 — — 116,669 Dividends on preferred stock — (601,515 ) — — (601,515 ) Balance at September 30, 2008 1,800,239 $ 1,260 68,130 $ 47 $ 10,411,404 $ (12,387,208 ) $ (100,000 ) $ (2,074,497 ) See Notes to Unaudited Financial Statements ChoicePay, Inc. Statements of Cash Flows (Unaudited) Nine months ended September 30, 2008 September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,876,589 ) $ (2,445,150 ) Non-cash items included in net income Depreciation 878,697 708,077 Stock compensation 70,000 38,000 Stock options granted 116,669 135,000 Loss/(gain) on sale of property and equipment (944 ) 13,386 Net effect of changes in assets and liabilities: Accounts receivable 19,919 14,260 Accounts payable and accrued liabilities 192,753 215,663 Prepaid expenses and other current assets 59,939 19,386 Cash used in operating activities (1,539,556 ) (1,301,378 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (378,631 ) (256,526 ) Proceeds from sale of property and equipment 1,050 2,396 Cash used in investing activities (377,581 ) (254,130 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of preferred stock 1,000,000 950,000 Proceeds from issuance of long-term debt 250,000 — Principal payments on long-term debt (447,454 ) (187,901 ) Dividend payment (172,734 ) (327,069 ) Cash provided by financing activities 629,812 435,030 Net decrease in cash (1,287,325 ) (1,120,478 ) Cash at beginning of period 2,268,918 3,889,153 Cash at end of period $ 981,593 $ 2,768,675 Supplemental Cash Flow Information Interest paid $ 83,293 $ 69,936 Capital lease obligations incurred for equipment $ 654,753 $ 50,600 Conversion of long-term debt to preferred stock $ — $ 150,000 Dividends on preferred stock included in accounts payable $ 428,781 $ 116,053 See Notes to Unaudited Financial
